                                                                                        O
 1

 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10   EDWARD EUGENE BANKS,                          Case No. 2:20-11347 CAS (ADS)
                           Petitioner,
11                                                 ORDER ACCEPTING
                v.                                 REPORT AND RECOMMENDATION OF
12                                                 UNITED STATES MAGISTRATE JUDGE
     JOSIE GASTELO,
                                                   AND DISMISSING CASE
13                         Respondent.

14
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and all related
15
     filings, along with the Report and Recommendation of the assigned United States
16
     Magistrate Judge dated May 11, 2021 [Dkt. No. 9].
17
           Finding no objections on file, IT IS HEREBY ORDERED:
18
           1.        The United States Magistrate Judge’s Report and Recommendation [Dkt.
19
                     No. 9] is accepted;
20
           2.        This case is dismissed without prejudice; and
21
           3.        Judgment is to be entered accordingly.
22
     DATED: June 30, 2021
23                                         ______                       ___________
                                           THE HONORABLE CHRISTINA A. SNYDER
24                                         United States District Judge
